DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 3012994).

Bell teaches a polyamide formed from 25% mol of hexanediamine (hexamethylene diamine), 25% mol of 1,4 bis(aminomethyl)cyclohexane and 50% mol of hexanedioic (adipic) acid (see Example 5 at 11:40).
 Bell  teaches that 1,4 bis(aminomethyl)cyclohexane  can be equally replaced by 1,3 bis(aminomethyl)cyclohexane  (see Table at 7:5) and claim 1.

Note that amount of bis(aminomethyl)cyclohexane is slightly higher than the claimed amount of this component (i.e. 25% mol vs 22% mol). However, Bell discloses that up to 90% of the 14-cyclohexanebis(methyl amine) or 1,3-cyclohexanebis(methylamine) can be replaced with additional amines such as the polymethylene diamines of the formula H2N(CH2)sNH2,  where s is a positive integer of from 2 to 12 (see 8:45), I.e. by hexamethylenediamine.

The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results, see In re Boesch, 205 USPQ 215.

Therefore, it would have been obvious to a person of ordinary skills in the art to use claimed ratio between linear and cyclic diamines in the course of routine experimental procedures in order to achieve an optimal ratio between linear and cyclic diamines, unless unexpected results are demonstrated.

Note that the claimed amount of components (a3) and (a5) include zero and thus, the monomers above are optional. 
As a result, all limitations of claims 14-17 are met.

In reference to claims 18 and 19 and corresponding limitations of claims 20, Bell teaches a broad intrinsic viscosity range (from 0.57 to 1.36) and polymer melting points (see Examples 1-30). 

The position is taken that the polyamide properties are fully depend on the polymer structure. In the case above, since polymer structures in Bell’s and Applicant’s polyamides are identical, their physical properties are the same.
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Applicant’s and Bell’s polyamides, since they have the same structures.

Regarding claim 24, Bell teaches polyamides can be advantageously employed in the manufacture of fibers, yarns, fabrics, film, extruded objects, supports for photographic emulsions, molding compositions, coating compositions, electrical insulation, etc. (see 1:30).

Claims 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al (US 20040030023) in view of Bell.

Buhler teaches a molding polyamide composition, comprising up to 90% of adipic acid-hexamethylenediamine units (AA-HMD) with the rest of terephthalic and isophthalic acid – HMD fragments.
Buhler discloses an alicyclic diamine (i.e. cyclohexylamine) as an additional monomer and polyamide  relative viscosity as measured in 0.5% m-cresol, in the range of 1.4-1.9 (see claim 3).
Buhler teaches 0-70 wt.-% of a fibrous or particle type filling material and/or reinforcing material and 0-30 wt.-% of usual additives and processing aid agents (see claim 1). 
Buhler teaches an Elastic modulus of 17000 MPa and Gloss value at 60 is equal to 70% (see Table 2).
Buhler discloses such applications for the molding composition above as  inner and outer parts in the automobile field and in the field of other vehicles, etc. (see 0002).

Note that even though Buhler teaches two more polyamides in the molding composition (see claim 1), the corresponding limitation of claim 22 is met, because it recites “at least one copolyamide”.

Buhler does not teach the polyamide formula claimed.

Bell teaches a polyamide formed from 25% mol of hexanediamine (hexamethylene diamine), 25% mol of 1,4 bis(aminomethyl)cyclohexane and 50% mol of hexanedioic (adipic) acid (see Example 5 at 11:40).
 Bell  teaches that 1,4 bis(aminomethyl)cyclohexane  can be equally replaced by 1,3 bis(aminomethyl)cyclohexane  (see Table at 7:5) and claim 1.
Note that amount of bis(aminomethyl)cyclohexane is slightly higher than the claimed amount (i.e. 25% mol vs 22% mol).
However, Bell discloses that up to 90% of the 14-cyclohexanebis(methyl amine) or 1,3-cyclohexanebis(methylamine) can be re placed with additional amines such as the polymethylene diamines of the formula H2N(CH2)NH2 where s is a positive integer of from 2 to 12 (see 8:45).

Bell discloses that the polyamides can be melt-extruded without substantial decomposition at temperatures above 250° C and in some instances even as high as 350° C or higher. Moreover, the polyamides have other excellent physical and chemical characteristics such as resistance to acidic or basic hydrolysis, low degree of shrink age in boiling water and hot air, excellent tensile modulus, etc.(see 1:25).
 Therefore, it would have been obvious to a person of ordinary skills in the art to use Bell’s copolyamide in Buhler’s molding composition, since it possesses excellent mechanical and chemical properties, as well as an excellent processability.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765